Citation Nr: 0735888	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for left ankle disability 
secondary to service-connected residuals of fracture of the 
left great toe with arthritis. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in March 2005 and October 
2006 for additional development.  The case has once again 
been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a left ankle disability 
secondary to his service-connected left great toe disability.  
The competent medical evidence of record shows that the 
veteran frequently complains of a painful left ankle.  
According to private and VA medical records, the veteran 
frequently "rolls" his ankle.  In a January 2004 treatment 
report, a private physician opined that the veteran's ankle 
sprains are the result of his left great toe disability.  VA 
examination reports from October 2002 and June 2006 
essentially state that the veteran has a normal left ankle 
without any disability.  However, symptoms such as pain, 
crepitus, rolling and twisting of the ankle, and decreased 
range of motion were noted.  The veteran's claim has 
basically been denied because it was determined that he has 
not shown a current left ankle disability.    

This claim was most recently remanded by the Board to obtain 
a VA podiatry treatment note from June 2006.  This note and 
other VA medical records were obtained.  The June 2006 VA 
podiatry note shows diagnoses of posterior tibial tendinitis, 
left foot, peroneal tendinitis, left foot, and sinus 
tarsitis.  The medical evidence on file shows that the 
veteran's tendinitis may affect his left ankle as well as his 
left foot.  Also, a June 2003 VA podiatry note shows a 
diagnosis of tarsal tunnel syndrome secondary to the 
veteran's in-service left great toe injury.  While none of 
these disabilities were found at the veteran's June 2006 VA 
examination, the medical evidence of record does suggest that 
the veteran may in fact have a left ankle disability.  The 
Board notes that some of the above pathologies may best be 
associated with the veteran's already service-connected left 
great toe disability, rather than as a separate ankle 
disability.  If so, that should be spelled out.  In any 
event, at the very least the veteran warrants a VA 
examination to determine if he has sinus tarsitis (also known 
as sinus tarsi syndrome) of the left ankle caused by his left 
great toe disability.    

The Board also notes that it would behoove the AMC/RO to take 
this opportunity to ensure that the veteran has been given 
proper notice and assistance as required by the Veterans 
Claims Assistance Act of 2000 (VCAA), and pertinent case law, 
including Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current left ankle 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide an opinion as to whether 
the veteran currently has a left ankle 
disability, and if so, whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to his 
service-connected left great toe 
disability.  The examiner should 
specifically consider whether or not the 
veteran currently has tendonitis, sinus 
tarsi syndrome, and tarsal tunnel syndrome 
affecting his left ankle.  Any opinion 
should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  The 
various symptoms and findings on file 
should be reconciled.

3.  The AMC/RO should then review the 
entire file, and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



